Case 21-01356-jw        Doc 20     Filed 07/02/21 Entered 07/02/21 10:49:29        Desc Main
                                   Document Page 1 of 1

                          UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF SOUTH CAROLINA


In re:                                                 Case No. 21-01356/W/3
         DARREN LAMONT GOODMAN
                                                       Chapter 13
                   Debtor(s)


                 CHAPTER 13 STANDING TRUSTEE FRBP 2012 REPORT
                 ACCOUNTING OF PRIOR ADMINISTRATION OF CASE

William K. Stephenson, Jr., former chapter 13 standing trustee for the period from the petition
date through June 30, 2021 and Annemarie B. Mathews successor chapter 13 standing trustee, for
the above captioned case, submit the following accounting of the estate pursuant to 11 U.S.C. §
1302(b) and pursuant to Federal Rules of Bankruptcy Procedure 2012(b)(2).

Receipts:

         Total paid by or on behalf of the debtor            $0.00
         Less amount refunded to debtor                      $0.00

NET RECEIPTS:                                                                         $0.00

Disbursements and Expenses of Administration:

         Attorney’s Fees Paid Through the Plan                      $0.00
         Court Costs                                                $0.00
         Trustee Expenses & Compensation                            $0.00
         Other                                                      $0.00
         Secured Creditors                                          $0.00
         Priority Creditors                                         $0.00
         General Unsecured Creditors                                $0.00

Total Disbursements & Expense of Administration:                                      $0.00

Balance Transferred to Chapter 13 Successor Trustee                                   $0.00

Dated: 07/01/2021

/s/ William K. Stephenson, Jr.                      /s/ Annemarie B. Mathews
Chapter 13 Former Trustee                           Chapter 13 Successor Trustee
3700 Forest Drive, Suite 302                        3700 Forest Drive, Suite 302
Columbia, South Carolina 29204                      Columbia, South Carolina 29204
